
	

113 SRES 74 ATS: Supporting the goals of International Women's Day.
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 74
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mrs. Shaheen (for
			 herself, Ms. Collins,
			 Mrs. Boxer, Mr.
			 Begich, Mr. Cardin,
			 Mr. Casey, Mr.
			 Durbin, Mrs. Feinstein,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Lautenberg, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr.
			 Schatz, and Mr. Whitehouse)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals of International
		  Women's Day.
	
	
		Whereas there are more than 3,300,000,000 women in the
			 world today;
		Whereas women around the world participate in the
			 political, social, and economic life of their communities, play a critical role
			 in providing and caring for their families, contribute substantially to the
			 growth of economies, and, as both farmers and caregivers, play an important
			 role in advancing food security for their communities;
		Whereas the advancement of women around the world is a
			 foreign policy priority for the United States;
		Whereas, on January 30, 2013, President Barack Obama
			 signed a presidential memorandum recognizing the need for dedicated
			 professionals with . . . expertise and stature to sustain advances in
			 the status of women and girls worldwide and directing the Secretary of State to
			 ensure that an Ambassador-at-Large continues to lead the Office of Global
			 Women’s Issues;
		Whereas, on December 19, 2011, the Obama Administration
			 launched the first-ever United States National Action Plan on Women, Peace, and
			 Security that included a comprehensive set of national commitments to advance
			 the active participation of women in decision making relating to matters of war
			 and peace;
		Whereas President Obama said, [o]ur common
			 prosperity will be advanced by allowing all humanity—men and women—to reach
			 their full potential;
		Whereas, on August 10, 2012, President Obama announced the
			 first interagency Strategy to Prevent and Respond to Gender-based Violence
			 Globally;
		Whereas the ability of women to realize their full
			 potential is critical to the ability of a country to achieve strong and lasting
			 economic growth and political and social stability;
		Whereas, according to the International Monetary Fund,
			 focusing on the needs and empowerment of women is one of the keys to
			 human development;
		Whereas, according to the 2012 World Economic Forum Global
			 Gender Gap Report, reducing gender inequality enhances productivity and
			 economic growth;
		Whereas, according to the World Bank 2012 World
			 Development Report: Gender Equality and Development, greater gender
			 equality is also smart economics, enhancing productivity and improving other
			 development outcomes, including prospects for the next generation and for the
			 quality of societal policies and institutions;
		Whereas, although strides have been made in recent
			 decades, women around the world continue to face significant obstacles in all
			 aspects of their lives, including underrepresentation in all aspects of public
			 life, denial of basic human rights, and discrimination;
		Whereas, despite some achievements by individual women
			 leaders, women around the world are still vastly underrepresented in high level
			 positions and in national and local legislatures and governments and, according
			 to the Inter-Parliamentary Union, women account for only 20.3 percent of
			 national parliamentarians;
		Whereas women remain underrepresented in conflict
			 prevention and conflict resolution efforts, despite proven successes by women
			 in conflict-affected regions in moderating violent extremism, resolving
			 disputes through non-violent mediation and negotiation, and stabilizing their
			 societies by improving access to peace and security services, institutions, and
			 decision-making venues;
		Whereas, according to the United Nations, 1 in 3 women
			 around the world has experienced some form of gender-based violence and 1 in 4
			 women has been abused during pregnancy;
		Whereas, according to the World Health Organization, as
			 many as 1 in 5 women report being sexually abused before the age of 15;
		Whereas, according to UNESCO, women account for 64 percent
			 of the 796,000,000 adults worldwide who lack basic literacy skills;
		Whereas, according to the United Nations Population Fund,
			 1 in 9 girls in developing countries (excluding the People's Republic of China)
			 will be married before the age of 15;
		Whereas, according to Save the Children, pregnancy-related
			 complications are a leading cause of death among girls between the ages of 15
			 and 19 in developing countries;
		Whereas, according to the Food and Agriculture
			 Organization, the majority of women living in rural areas of the developing
			 world are heavily engaged in agricultural labor, yet they receive less credit,
			 land, agricultural inputs, and training than their male counterparts;
		Whereas it is imperative to alleviate violence and
			 discrimination against women and afford them every opportunity to be full and
			 productive members of their communities; and
		Whereas March 8 is recognized each year as International
			 Women's Day, a global day to celebrate the economic, political, and social
			 achievements of women past, present, and future, and a day to recognize the
			 obstacles that women still face in the struggle for equal rights and
			 opportunities: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of International Women's Day;
			(2)recognizes that
			 the empowerment of women is inextricably linked to the potential of countries
			 to generate economic growth, sustainable democracy, and inclusive
			 security;
			(3)recognizes and
			 honors the women in the United States and around the world who have worked
			 throughout history to ensure that women are guaranteed equality and basic human
			 rights;
			(4)reaffirms its
			 commitment to ending discrimination and violence against women and girls, to
			 ensuring the safety and welfare of women and girls, and to pursuing policies
			 that guarantee the basic human rights of women and girls worldwide; and
			(5)encourages the
			 people of the United States to observe International Women's Day with
			 appropriate programs and activities.
			
